           Case 1:18-cv-12266-VSB Document 52 Filed 09/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                             9/1/2021
                                                          :
BINA RADOSTI,                                             :
                                                          :
                                        Plaintiff,        :
                                                          :              18-cv-12266 (VSB)
                      -against-                           :
                                                          :                    ORDER
HUDSON’S BAY COMPANY d/b/a LORD :
& TAYLOR and LORD & TAYLOR LLC,                           :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        This case was tentatively scheduled for a jury trial from November 8-12, 2021, and the

joint pretrial order and motions in limine in this case are currently due on September 27, 2021.

(See Doc. 50.) The Southern District of New York has released its jury trial calendar for the

final quarter of 2021, and this case is on standby. Accordingly, it is hereby:

        ORDERED that the parties are directed to appear for a telephonic conference on

September 9, 2021 at 11:30 a.m. The call-in information is 888-363-4749 and the access code is

282448. The parties are directed to meet and confer before this conference to determine how

they wish to proceed in light of the fact that this case has not been selected for a firm trial date in

2021.

SO ORDERED.

Dated: September 1, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
